


Exhibit 10.9
SUPPLEMENTAL CONFIRMATION
To:


Mead Johnson Nutrition Company
2701 Patriot Blvd.
Glenview, Illinois 60026
From:
Goldman, Sachs & Co.
Subject:
Partially Collared Accelerated Stock Buyback
Ref. No:
SDB2502835311
Date:
October 22, 2015




--------------------------------------------------------------------------------

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Mead Johnson Nutrition Company (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of October 22, 2015 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.
2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:



1

--------------------------------------------------------------------------------



Trade Date:
October 22, 2015
Forward Price Adjustment Amount:
USD 1.62
Hedge Period Start Date:
October 23, 2015
Hedge Period End Date:
November 10, 2015
Calculation Period Start Date:
October 23, 2015
Scheduled Termination Date:
June 28, 2016
First Acceleration Date:
March 9, 2016
Prepayment Amount:
USD 1,000,000,000
Prepayment Date:
October 27, 2015
Initial Shares:
10,725,552 Shares; provided that if, in connection with the Transaction, GS&Co.
is unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that GS&Co. is able to so borrow or otherwise acquire.
Initial Share Delivery Date:
October 27, 2015
Uncollared Percentage:
50%
Collared Percentage:
50%
Cap Price
As set forth in the Trade Notification, to be a price per Share equal to 110%
multiplied by the Hedge Period Reference Price.
Floor Price
As set forth in the Trade Notification, to be a price per Share equal to 95%
multiplied by the Hedge Period Reference Price.
Ordinary Dividend Amount:
For any calendar quarter, USD 0.4125
Scheduled Ex-Dividend Dates:
December 10, 2015, March 10, 2016, June 16, 2016
Additional Relevant Days:
The three Exchange Business Days immediately following the Calculation Period.
Termination Price:
USD 39.63 per Share.

3.    Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.
4.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

2

--------------------------------------------------------------------------------




Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile No.
212-428-1980/83.
Yours sincerely,
GOLDMAN, SACHS & CO.
By:     /s/ Eugene Parloff                
    Eugene Parloff    Vice President


Agreed and Accepted By:
MEAD JOHNSON NUTRITION COMPANY
By:
/s/ Santino Caringella        

Name: Santino Caringella
Title: Assistant Treasurer



            

